NEY         GENERAL
                                      EXAS:

PRICE   DANIEL
ATTORNEY CE.NEHAL

                             February 2, 1949

        Han. J. G. Knight       Opinion No. V-765
        County Attorney
        Bee County              Re:    The legality of errployment
        Beeville, Texas                by a county commissioner of
                                       a son of his stepmother by
                                       another marriage, under the
                                       Nepotism Statute.
        Dear Sir:
                  You request an opinion upon the above subject
        matter as follows:
                    LW. Gilbert Rarris, Commissioner of Pre-
               cinct No. 1, in Bee County, Texas, is desirous
               of employing 3s an employee of his Precinct a
             , son of his stepmother by another marriage, and
               he has requested that I obtain s ruling from
               your office as to whether such employment is
               prohibited or not."
                  The Nepotism Statute (P. C. Art. 432) forbids
        the Commissioner to employ one who is related to him by
        consanguinity or blood within the third degree, or by
        affinity within the second degree,
                  Under your statement the Comg;i.s;ioyris not
        related by blood to his stepbrother.     t     under the
        statement made by you we have no means of de&mining
        whether he has any affinitive kinship whatsoever.
                  By the rule of affinity relations, the Commis-
        sioner, if he is a married man, is related to his wife's
        blood relatives within the second.dbgree. Specifically,
        in such case he would be related to his stepbrother, the
        proposed appointee, by affinity only in the event his
        wife is related by blood within the second degree to his
        stepbrother; that is to say, where she is the sister,
        first cousin, niece, or aunt of his stepbrother.
                  If the Commissioner is not a married man he of
        course has no kin by affinity, and nothing in the Nepo-
        tism Statute forbids the appointment of his stepbrother.
Hon. J. G. Knight - Page 2     (V-765)


                           SUMMARY
             A county commissioner is not related by
        consanguinity to the son of his stepmother by a
        former marriage, nor can he be related by affin-
        ity if he is unmarried. (P. '2.Art. 432).
                                  Yours very truly,
                              A'M'ORNEYGENERAL OF TEXAS




0S:wb
                              By
                               o&&Assistant


                              APPROVED: